Citation Nr: 0923001	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The case has since been 
transferred to the Buffalo, New York VARO.

While the Veteran initially requested an RO hearing in 
conjunction with this claim, he, through his representative, 
withdrew this request in October 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As correctly noted by the Veteran's representative in a May 
2009 brief, VA's duty to assist with the development of this 
claim includes affording him a VA medical examination.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

The Board finds that such an examination is necessary in this 
case.  The Veteran's service-connected disabilities include 
multiple disabilities affecting the spine and the lower 
extremities, including post-traumatic degenerative joint 
disease and disc disease of the lumbosacral spine (50 
percent), status post arthroplasty of the left knee with 
internal derangement and degenerative joint disease (30 
percent), radiculopathy of both the right and left lower 
extremities (both 20 percent disabling), and degenerative 
joint disease of the right and left hips (both 10 percent 
disabling).  Moreover, multiple statements from Mark J. 
Stenclik, M.D., and Paul K. Maurer, M.D., indicate that the 
Veteran's disabilities, particularly lumbar pain and 
degenerative joint disease of the left knee, affect his 
ability to perform such functions of driving as stepping on 
the brake of the car.  To date, however, no examination has 
been conducted to ascertain whether the criteria of 38 C.F.R. 
§ 3.808(b) (2008) have been met in this case.  See also 
38 C.F.R. § 3.350(a)(2) (2008) (defining loss of use of a 
foot).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, in conjunction with his claim 
of entitlement to automobile and adaptive 
equipment or adaptive equipment only.  
The Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
The examination should address the 
Veteran's lumbosacral spine, hips, left 
knee, and bilateral lower extremity 
radiculopathy.  

Based on the examination findings, the 
examiner should address whether the 
Veteran has loss of use of one foot or 
both feet.  The examiner should 
specifically note whether there is: (a) 
no effective function remaining other 
than that which would be equally well 
served by an amputation stump at the site 
of election below the knee with use of a 
suitable prosthetic appliance; (b) 
extremely unfavorable ankylosis of the 
left knee; (c) shortening of the lower 
extremity of 3.5 inches or more; or (d) 
complete paralysis of the external 
popliteal nerve (common peroneal) and 
consequent footdrop, accompanied by 
characteristic organic changes including 
trophic and circulatory disturbances and 
other concomitants confirmatory of 
complete paralysis of the nerve.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim must be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



